PER CURIAM
This original proceeding, brought under ORS 250.085, involves a challenge to a ballot title certified by the Attorney General to the Secretary of State for use with a proposed initiative measure. The measure would allow “cities with populations over 40,000 to enact laws regulating in any manner the sale, purchase, possession and use of firearms and ammunition within city limits * *
Pursuant to ORS 250.085(2),1 an “elector”2 who timely submitted written comments on a draft ballot title may petition this court seeking a different title. Although Mr. Donnell timely submitted written comments, he did so expressly in his capacity as president of the Oregon Pro Gun Civil Rights Lobby, Inc., not in his individual capacity as an elector. Likewise, he petitions this court in behalf of that organization. A person who does not satisfy the preconditions required by ORS 250.085(2) may not bring to this court a petition to review a ballot title. No Special Rights Committee v. Keisling, 312 Or 459, 461, 821 P2d 1091 (1991).
Petition to review ballot title dismissed.
This decision shall become effective pursuant to ORAP 11.30(10).

 ORS 250.085(2) provides in part:
“Any elector dissatisfied with a ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title.”


 ORS 250.005(2) provides:
“ ‘Elector’ means an individual qualified to vote under section 2, Article II, Oregon Constitution.” (Emphasis added.)